Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are pending in the application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on November 16, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant filed a 36 page IDS on November 16, 2021.  The Examiner has given a cursory review of each of the references cited on this IDS.  The applicant has an obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office in a proper fashion.  Burying one reference in one hundred other IDS references is like citing nothing.  PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., et. al. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. District Court Northern District of Indiana, July 22, 1992), Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2d 1823 (Fed. Cir. 1995).
	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,596,140.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims a homolog of the present claimed invention.
U.S. Patent No. 10,596,140 {the patent} claims the compound,

    PNG
    media_image1.png
    191
    357
    media_image1.png
    Greyscale

which is Compound 41 (column 21, lines 15-20, of the patent).  The patent also claims a pharmaceutical composition comprising Compound 41 and claims a method of treating multiple sclerosis in a subject comprising administering Compound 41.
The present claimed invention is directed to the compound, 

    PNG
    media_image2.png
    121
    647
    media_image2.png
    Greyscale
,
which is Compound 43 (page 37 of the present specification).  The difference between the compound patented and the compound presently claimed is that of an ethyl group in the patented compound versus a methyl group as found in the present claimed compound.  
However, the patent also discloses Compound 43 (column 27, line 30).  Both Compound 41 and Compound 43 are embraced by formula IV in the patent (column 21, lines 50-62),

    PNG
    media_image3.png
    239
    769
    media_image3.png
    Greyscale
.
Further, the patent teaches the following embodiment of Formula (IV) on lines 56-67 in column 22,

    PNG
    media_image4.png
    173
    400
    media_image4.png
    Greyscale

The patent teaches, suggests and motivates one skilled in the art toward compounds in which the R2 or R3 variable represents -C(O)CH3 or -C(O)CH2CH3.  Such is found in Compounds 41 and 43 which are disclosed in the patent (column 27).
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57 (C.C.P.A. 1979), page 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137 (C.C.P.A. 1978); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); In re Lohr, 137 USPQ 548 (C.C.P.A. 1963); In re Magerlein, 202 USPQ 473 (C.C.P.A. 1979); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); In re Herr, 134 USPQ 176 (C.C.P.A. 1962); Ex parte Dibella and Deinet, 157 USPQ 59 (Bd. Pat. App. & Int. 1966); In re Zickendraht, 138 USPQ 22 (C.C.P.A. 1963); Ex Parte Fischer, 96 USPQ 345 (Bd. Pat. App. & Int. 1952); In re Fauque, 121 USPQ 425 (Bd. Pat. App. & Int. 1954); In re Druey, 138 USPQ 39 (C.C.P.A. 1963); In re Bowers and Orr, 149 USPQ 570 (C.C.P.A. 1966); Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451 (Bd. Pat. App. & Int. 2004); In re Henze, 85 USPQ 261 (C.C.P.A. 1950); and In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (Fed. Cir. 2008) (“As homologs are presumptively obvious over known compounds…..”).
In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient to show obviousness.  In In re Jones, 65 USPQ 480 (C.C.P.A. 1945), the Court specifically pointed to a dictionary definition of homologs as those where the members differ successively by CH2, and thus the homologs of benzene were listed as “toluene, xylene, mesitylene”, which consist of benzene, with the addition of one, two and three methyls, respectively, onto the ring. Note that in In re Lohr, 137 USPQ 548 (C.C.P.A. 1963), at page 550, the non-methylated form was specifically called a “lower homolog”, and in In re Magerlein, 202 USPQ 473 (C.C.P.A. 1979), adding two methyl groups at one position was also called a homolog.  In point of fact, most of these cases dealt with just adding a methyl where none had existed before.
As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (2d Cir. 1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog would seem to be.” Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at page 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144 (C.C.P.A. 1953), page 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel, 34 USPQ2d 1210 (Fed. Cir. 1995), at page 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph, that states compounds which are … homologs… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
One skilled in the art would thus be motivated to prepare a homolog of the compound claimed in the patent to arrive at the present claimed product with the expectation of obtaining additional beneficial products which would be useful in treating multiple sclerosis.  The present claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.
The present application is a continuation of Application No. 16/790,849, which is a continuation of 16/524,498, which matured to U.S. Patent No. 10,596,140.  The present application was not filed as a result of a restriction requirement in previous applications found below.   

    PNG
    media_image5.png
    183
    810
    media_image5.png
    Greyscale

Thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patent render obvious the present claimed invention.



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 10, 2022
Book XXVI, page 176